American Beacon Advisors, Inc. 4151 Amon Carter Blvd. MD 2450 Fort Worth, TX76155 January 21, 2015 VIA EDGAR Securities and Exchange Commission treet, N.E. Washington, DC20549 Re: American Beacon Funds 1933 Act File No. 33-11387 1940 Act File No. 811-4984 Dear Sir or Madam: Enclosed for filing, pursuant to Rule 497(c) of the Securities Act of 1933, as amended, are exhibits containing risk/return summary information in interactive data format for the shares of beneficial interest in theAmerican Beacon Zebra Global Equity Fund, American Beacon Small Cap Equity Fund,American Beacon SiM High Yield Opportunities Fund, and American Beacon The London Company Income Equity Fund(the “Funds”), each a series of the American Beacon Funds. The exhibits reflect updated risk/return summary information for the Fund, as filed with the Securities and Exchange Commission pursuant to Rule 497(c) on December 30, 2014 (Accession Number: 0001133228-14-005096), which is incorporated herein by reference. If you have any questions concerning the foregoing, please do not hesitate to contact the undersigned at (817) 391-6170. Sincerely, /s/Rosemary Behan Rosemary Behan Chief Legal Officer cc: KathyK. Ingber, Esq. K&L Gates LLP
